PCIJ_B_09_MonasterySaintNaoum_LNC_NA_1924-09-04_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE
1924. |
Le 4 septembre.
Dossier F, ce. X.
Rôle V. 2.

CINQUIÈME SESSION (ORDINAIRE)

Présents :

MM. Loper, Président,
Weiss, Vice-Président,

Lord FINLAY, |

MM. NYHOLM,
Moore, ~
DE BUSTAMANTE,
ALTAMIRA, » J'uges.

- ODA, |

ANZILOTTI,
HUBER,
PEss6a.

AVIS CONSULTATIF N° 9

AFFAIRE DU MONASTERE DE SAINT-NAOUM
(FRONTIERE ALBANAISE)

I.

A la date du 17 juin 1924, le Conseil de la Société des Nations
a adopté une Résolution ainsi conçue :

Le Conseil de la Société des Nations, ayant été saisi par la
Conférence des Ambassadeurs, agissant au nom des Gouver-
‘mements de l’Empire britannique, de la France, de l'Italie
et du Japon, du problème de la délimitation de la frontière
entre l’Albanie et le royaume des Serbes, Croates et Slovénes
7 AVIS CONSULTATIF N° 9

au monastère de Saint-Naoum, et ayant entrepris de l’assister
par son avis en vue de la solution dudit problème ;

Attendu que la décision de ladite Conférence, en date du
6 décembre 1922, a été contestée par des arguments qui sont
reproduits, ainsi que les arguments contraires, dans le dossier
transmis au Conseil ;

A l'honneur de demander à la Cour permanente de Justice
internationale de vouloir bien lui donner un avis consultatif
sur la question suivante :

«Par la décision de la Conférence des Ambassadeurs
du 6 décembre 1922, les Principales Puissances alliées
ont-elles épuisé, en ce qui concerne la frontière entre
l’Albanie et le royaume des Serbes, Croates et Slovènes
au monastère de Saint-Naoum, la mission visée par une
Résolution unanime de l’Assemblée de la Société des
Nations le 2 octobre 1921, telle qu’elle a été reconnue
par les Parties intéressées ? »

Le Conseil invite les gouvernements intéressés à se tenir
à la disposition de la Cour permanente pour lui fournir tous
documents ou explications utiles. Il a l'honneur de transmettre
à la Cour le dossier qui lui a été communiqué par la Conférence
des Ambassadeurs, ce dossier pouvant être complété ultérieure-
ment si cela est jugé nécessaire.

Le Secrétaire général est autorisé à soumettre cette requête
à.la Cour, ainsi que tous documents relatifs à la question,
à exposer à la Cour l’action du Conseil en la matière, à donner
toute l’aide nécessaire à l'examen de l’affaire et à prendre,
le cas échéant, des dispositions pour être représenté devant
la Cour.

Faisant suite à cette Résolution, le Secrétaire général de la
Société des Nations a adressé, le même jour, à la Cour une Requête
pour avis consultatif, dans les termes suivants :

« A la Cour permanente de Justice internationale.

Le Secrétaire général de la Société des Nations, en exécution
de la Résolution du Conseil du 17 juin 1924, et en vertu de
l’autorisation donnée par le Conseil,
8 AVIS CONSULTATIF N° 9

À Vhonneur de présenter à la Cour permanente de Justice
internationale une requête demandant à la Cour de bien vouloir,
conformément à l’article 14 du Pacte, donner au Conseil un
avis consultatif sur la question qui a été renvoyée à la Cour
par la Résolution du 17 juin 1924.

Le Secrétaire général se tiendra à la disposition de la Cour
pour donner toute l’aide nécessaire à l'examen de l'affaire et’
prendre, le cas échéant, des dispositions pour être représenté
devant la Cour. »

Conformément à l’article 73 du Règlement de la Cour, la Requête
a été communiquée par les soins du Greffe aux Membres de la Société
des Nations, par l'intermédiaire de son Secrétaire général, ainsi
qu'aux États mentionnés à l'annexe au Pacte.

A la, Requête se trouvait joint le dossier + relatif à l’affaire de
Saint-Naoum que la Conférence des Ambassadeurs avait transmis
au Conseil de la Société des Nations et auquel le Conseil avait fait
allusion dans sa Résolution citée ci-dessus. D'autre part, le Secré-
taire général de la Société des Nations avait prié la Conférence de
faire parvenir à la Cour directement toutes cartes susceptibles
d’être utiles à la Cour et que la Conférence avait à sa disposition,
ainsi que le texte des « Protocoles de Londres et de Florence de
1913». |

La Conférence a bien voulu faire droit à cette demande. ?

À la requête directe de la Cour, la Conférence lui a d’ailleurs fait
remettre un certain nombre de documents supplémentaires. #

En outre, quelques membres de la Cour ayant exprimé le désir
d'obtenir sur des points déterminés des informations plus complètes,
le Greffier fut chargé de transmettre la liste de ces points au Secré-
taire général de la Société des Nations. Le Secrétaire général ayant
fait parvenir la liste en question à la Conférence des Ambassadeurs,
celle-ci a envoyé à la Cour soit des renseignements, soit des docu-
- ments portant sur ces points. 4

La Cour a, en outre, devant elle tous documents émanant de la
Société des Nations relatifs soit à l'affaire de Saint-Naoum même,
soit à l'admission de l’Albanie dans la Société des Nations ou à la
fixation des frontières de ce pays.

1 Voir annexe I, page 24.

2 Voir annexe II, page 25.
'3 Voir annexe III, page 26.

4 Voir annexe IV, page 26.
9 AVIS CONSULTATIF N° 9

Les Gouvernements albanais et serbe-croate-slovène firent
parvenir à la Cour chacun un Mémoire relatif « à la frontière alba-
” naise dans la région de Saint-Naoum » ou «à l'affaire du monastère
de Saint-Naoum ».

La Cour a entendu, au cours des audiences du 23 juillet 1924,
les explications orales qu’ont été admis a fournir, d’une part, sur
demande. du Gouvernement royal des Serbes, Croates et Slovènes,
S. Exc. M. Spalaïkovitch, son ministre à Paris, et, d’autre part,
sur demande du Gouvernement albanais, M. Gilbert Gidel, profes-
seur à la Faculté de droit de l’Université de Paris.

Le Gouvernement grec, se considérant comme susceptible
de fournir des renseignements utiles pour la préparation de
l'avis, a exprimé le désir d’être admis à exposer son point de
vue relativement à l'affaire de Saint-Naoum. La Cour, faisant
droit à cette demande, a entendu, lors des mêmes audiences,
S. Exc. M. Kapsambelis, ministre de Grèce à La Haye. |

Les représentants des gouvernements intéressés ont fourni à la
Cour, soit spontanément, soit sur sa demände, certains documents

supplémentaires. +

IT.

Avant d'aborder l'examen de la question au sujet de laquelle
Vavis consultatif de la Cour a été demandé, il convient d’indiquer
brièvement quelles sont les circonstances qui ont donné lieu à la
demande pour avis consultatif dont il s’agit.

A la conclusion de la deuxième guerre balkanique, en 1972, les
Grandes Puissances reconnurent le principe de la création d'un État
indépendant albanais, neutralisé et soumis au contrôle administra-.
tif et financier des Puissances. Le Traité de Londres du 17/30 mai
1913 leur réserva, dans son article 3, le « soin de régler les frontières
de l’Albanie et toutes autres questions concernant l’Albanie ».
C'est ainsi que la Conférence des Ambassadeurs, qui siégeait à
Londres en 1013, fut saisie de la question de la fixation des fron-
tières du nouvel État ; elle adopta à ce sujet certaines décisions

 

' Voir annexe V, page 27. |
IO AVIS CONSULTATIF N° 9

connues sous la dénomination de « Protocole de Londres ». Une de
ces décisions créa une Commission de délimitation qui poursuivit
ses travaux en 1913 et leur donna pour conclusion le Protocole
final signé à Florence le 17 décembre de cette année.

L’Albanie, qui avait été d’abord constituée en principauté sous
la souveraineté du prince de Wied, devint en 1014 une République ;
mais la grande guerre eut pour résultat d'empêcher la complète
fixation des frontières du nouvel État, qui était, en outre, envahi
par les armées belligérantes.

Lorsque la Conférence de la Paix se réunit à Paris, en 1910, elle
se considéra comme compétente pours s'occuper, entre autres, de la
question albanaise.

A partir de x920, l Albanie entra en relations avec la Société des
Nations, dans laquelle elle demanda son admission. Droit fut fait
à cette demande par une décision prise par l’Assemblée de la Société
en décembre 1920. La Résolution y relative réserve expressément
la question de la fixation des frontières du nouveau Membre.

Une fois admise dans la Société des Nations, l’Albanie saisit le
Conseil de la question de l'évacuation de son territoire — tel qu’il
avait été déterminé par la Conférence de Londres en 1913 — par les
troupes serbes et grecques. Cette question rendit aiguë celle de la
fixation des frontières ; à cet égard, la Serbie et la Grèce soutenaient
la compétence exclusive des Principales Puissances alliées, tandis
que l’Albanie prétendait que cette compétence revenait à la Société
des Nations, comme successeur du concert européen. Cependant,
l’Assemblée de la Société des Nations, par son vote unanime du
2 octobre 1921, laissa aux Principales Puissances le soin de fixer les
frontières albanaises, en recommandant à l’Albanie d’accepter
d’ores et déjà la décision émanant des Puissances à ce sujet.

C’est sur ces entrefaites que la Conférence des Ambassadeurs
prit sa décision du 9 novembre 1921, dont la Cour s’occupera en
détail plus loin. Cependant, une Commission d’enquéte envoyée par
la Société des Nations en Albanie signala des difficultés qui s'étaient ©
produites en ce qui concerne le tracé de la frontière albanaise, entre
autres dans la région du monastére de Saint-Naoum ; et, plus tard,
la Commission de délimitation créée par ladite décision se trouva en
présence de difficultés dans la méme région. Le. Gouvernement
IT AVIS CONSULTATIF N° 9

britannique saisit la Conférence des Ambassadeurs de ces difficultés.

La Conférence, ainsi saisie, a invité la Commission de délimitation
à lui faire parvenir, conformément aux instructions données à la
Commission, les avis motivés de chacun des commissaires alliés et
des commissaires intéressés. Les avis séparés de tous les commis-
saires furent envoyés à la Conférence le 5 novembre 1922. En outre,
les Gouvernements de l’Albanie et de l’État serbe-croate-slovéne
lui ont envoyé des notes spéciales concernant l’histoire du monastère
de Saint-Naoum et concernant son importance à différents points
de vue. Cette démarche aboutit ultérieurement à la décision prise
par la Conférence le 6 décembre 1922 et attribuant le monastère à
l’Albanie. C’est cette décision qui fait l’objet de la présente requête
pour avis consultatif.

Cinq mois plus tard, le Gouvernement yougoslave demanda la
revision de la décision. Un échange de notes avec les délégations
albanaise et yougoslave s’ensuivit, à l'issue duquel la Conférence
crut devoir remettre la question à l'étude et chargea, à cet effet, un
Comité restreint de préparer un rapport ; l'entente n’ayant pas pu
se faire dans ce Comité, la Conférence demianda un avis à son
Comité juridique, dit «Comité de rédaction». La divergence des
vues au sujet de l’attribution du monastère de Saint-Naoum n’en
ayant pas moins persisté, la Conférence prit alors une décision qui
‘ fut communiquée au Secrétaire général de la Société des Nations
par la lettre signée le 5 juin 1924 par M. Poincaré, et dont le texte
suit.

Au nom de la Conférence des Ambassadeurs, et conformé-
ment à sa Résolution du 4 juin 1924, j'ail’honneur de vous prier
de bien vouloir saisir le Conseil de la Société des Nations, dès
sa prochaine session, de la communication suivante :

La décision de la Conférence des Ambassadeurs concernant
la frontière serbo-albanaise au monastère de Saint-Naoum
ayant donné lieu à certaines réclamations dangereuses pour
le maintien de la paix, la Conférence, avant de statuer, a.
IZ AVIS CONSULTATIF N° G

‘l'honneur de soumettre pour avis, au Conseil dela Société des
Nations, conformément aux précédents, la question suivante :

-«Par la décision de la Conférence des Ambassadeurs
du 6 décembre 1922, les Principales Puissances ont-elles
épuisé, en ce qui concerne la frontière serbo-albanaise au
monastére de Saint-Naoum, la mission qui leur avait
été reconnue par l’Assemblée de la Société des Nations
le 2 octobre 1921?

«Au cas où la Société des Nations estimerait que la
Conférence n’a pas épuisé sa mission, quelle solution y
aurait-il lieu de donner à la question de la frontière serbo-
albanaise à Saint-Naoum ? »

La Conférence vous fera parvenir à très bref délai, à l’appui
de cette demande d’avis, un mémorandum exposant les faits
et portant en annexe les documents relatifs à la question posée.

.®

C’est cette lettre qui provoqua la Résolution sus-mentionnée du
Conseil du 17 juin 1924.

ITT.

La question soumise à la Cour, en vertu de la Résolution du Conseil
du 17 juin 1924, est celle de savoir si, par la décision de la Conférence
des Ambassadeurs du 6 décembre 1922, les Principales Puissances
alliées ont épuisé, en ce qui concerne la frontière au monastère de
Saint-Naoum, la « mission visée par la Résolution unanime de l’As-
semblée de la Société des Nations du 2 octobre 1927 », «telle qu’elle
a été reconnue par les Parties intéressées».

Cette requête ne pose aucune question sur le point de savoir si,
en prenant la décision du 6 décembre 1922, la Conférence des Am-
bassadeurs était autorisée à agir à cette fin en tant qu’agent des
Principales Puissances. Il est évidemment nécessaire que, pour sta-
tuer sur les frontières de l’Albanie, les Puissances alliées agissent
par quelque intermédiaire, et la Conférence des Ambassadeurs était
l'intermédiaire dûment autorisé à s'acquitter de cette tâche.
13 AVIS CONSULTATIF N° 9

La Résolution de l’Assemblée, en date du 2 octobre 19271, men-
tionne le fait que l’État serbe-croate-slovène et la Grèce ont reconnu
les Principales Puissances comme «étant l’organe compétent pour
statuer sur les frontières de l’Albanie », et ces États, ainsi que l’Al-
banie, ont voté avec les autres Membres de la Société des Nations
pour la Résolution unanime du 2 octobre 1921, et leurs représentants
ont du reste acquiescé à plusieurs reprises à cette compétence.

La Conférence des Ambassadeurs, dans sa Résolution du 4 juin
1924, caractérise elle-même sa mission comme étant la mission « qui
avait été reconnue aux Principales Puissances par l’Assemblée
de la Société des Nations le 2 octobre 1921 ».

C’est à la suite de la Résolution de l’Assemblée que la Conférence
des Ambassadeurs a pris sa décision du 9 novembre r021, Cette
décision, signée par les représentants de l’Empire britannique, de la
France, de l'Italie et du Japon à la Conférence, est -prise, ainsi
qu'il est dit à l'intitulé, par les gouvernements de ces États afin
de fixer les frontières de l’Albanie. Elle débute par un préambule
où il est déclaré qu’il y a lieu de confirmer le tracé des frontières de
l’Albanie tel qu'il a été établi en 1913 par la Conférence des Ambas-
sadeurs de Londres, et que, d’autre part, les frontières méridionales
de l’Albanie ont été fixées sur le terrain par la Commission de déli-
mitation qui a rédigé le Protocole final de ses travaux à Florence le
17 décembre 1913 ; puis elle énumère, sous cinq paragraphes, diver-
ses décisions dont celles qui intéressent la Cour en l'espèce sont les
suivantes :

x) là. reconnaissance, par les gouvernements signataires, du
Gouvernement de’ l'Albanie constitué en État souverain et indé-:
pendant ; |

2) la constitution d’une. commission de délimitation composée
de quatre membres nommés par lesdites Puissances, chargée de
tracer sur le terrain la ligne-frontière nord et nord-est de l’Albanie,
dans les conditions indiquées dans la décision ;

3) des directives données à cette commission et portant'entre
autres, qu’elle devrait notamment rectifier le tracé arrêté en 1913
par la Conférence des Ambassadeurs de Londres à quatre endroits
différents, dont l’un est la région de Lim où le tracé devait être

établi «de manière à attribuer à l’Albanie la ville de Lim et à
4 AVIS CONSULTATIF N° 9

assurer ainsi, en bordure du lac d’Ochrida, les cormmunications
économiques entre Elbasan et Koritza»; _

4) le pouvoir pour la Commission de prendre en considération les
demandes formulées au nom des gouvernements des Etats situés
de part et d’autre de la ligne-frontière à tracer, en s’attachant à ce
que les rectifications éventuelles ne comportent le transfert que d’un
minimum de population ;

5) la rédaction par la Commission, 4 la fin de ces travaux,
d’un Protocole devant étre soumis 4 l’approbation des gouver-
nements signataires.

Le caractère de la décision du 9 novembre 1921 a été débattu
devant la Cour. Sa base juridique se trouve dans le fait que les Prin-
cipales Puissances, agissant par l'intermédiaire de la Conférence
des Ambassadeurs, avaient les pouvoirs nécessaires pour prendre
une décision. |

Le royaume des Serbes, Croates et Slovènes a déclarése conformer
à cette décision, ainsi qu’il résulte de la note adressée à la Conférence
le 14 novembre 1921 par S. Exc. M. Pachitch, président du Conseil
des Ministres et ministre des Affaires étrangères de ce royaume, où
il est dit :

« Mis dans cette situation, le Gouvernement royal déclare,
avec ses plus grands regrets et en protestant, se conformer
à la décision de la Conférence des Ambassadeurs, afin
d'éviter les conséquences dangereuses de la non-accep-
tation, tout en étant fermement convaincu que les événe-
ments ultérieurs se rapportant à l’ordre et à la paix dans
les Balkans donneront raison aux prévisions du Gouver-
nement royal, et les travaux de délimitation future de
la frontière sur le terrain prouveront l'évidence de la
justesse de son point de vue.»

De son côté, l’Albanie a déclaré, par une note du 16 novem-
bre 1921, se soumettre à la décision en exprimant également
des regrets et en protestant contre le déplacement des fron-
tières à son détriment. |

La décision du g novembre 1921, rendue en vertu de la
mission que le Conseil suprême et plus tard l’Assemblée de la
Société des Nations, ainsi que les Etats intéressés, avaient
reconnue à la Conférence des Ambassadeurs et que ces Etats
15 AVIS CONSULTATIF N° 9

mêmes avaient acceptée, revêt, pour les matières qu’elle couvre,
un caractère définitif. Dans son Avis consultatif n° 8, sur l'affaire
de Jaworzina, la Cour, saisie d’une question qui présente beau-
coup d’analogie avec celle de Saint-Naoum, a exposé les
considérations juridiques d’ordre général qui déterminent la
nature et les effets d’une décision de ce genre. La Cour y renvoie.

La Conférence des Ambassadeurs a poursuivi ses travaux, et,
le 17 janvier 1922, elle a approuvé des instructions détaillées
relatives à la Commission de délimitation.

Au cours de l’année 1922, la Commission de délimitation
étant à l’œuvre, la Grande-Bretagne, le 27 septembre, a adressé
à la Conférence des Ambassadeurs une note qui signale qu'il
existait une divergence d'opinions dans la Commission de déli-
mitation serbo-albanaise au sujet du monastère de Saint-
Naoum, due au fait que le texte du Protocole de Londres de
1913, tel qu’il a été modifié par la Conférence des Ambassa-
deurs le 9 novembre 1921, prétait à différentes interprétations.

C'est sur ces entrefaites que la Conférence des Ambassadeurs,
ayant pris connaissance de toutes les données qui lui avaient
été soumises, a pris, le 6 décembre 1922, la décision suivante :

«Ilest décidé de porter à la connaissance de la Commission
de délimitation et des Gouvernements albanais et serbe que
la Conférence a décidé d'attribuer le monastère de Saint-
Naoum à l’Albanie. » 3 mo

Les motifs de cette décision sont spécifiés dans la lettre que
la Conférence a adressée au ministre du royaume des Serbes,
Croates et Slovénes à Paris, le 23 décembre 1922. Ces motifs
étaient, d'une part, que. le Protocole de Londres de 1913
spécifie que la rive ouest et sud du lac d’Ochrida s’étendant
du village de Lim jusqu'au monastère de Saint-Naoum fera
partie de l’Albanie et, d’autre part, que ce texte n’indiquant
pas explicitement celui des deux États, serbe-croate-slovène ou
albanais, auquel doit être attribué ce monastère, la Conférence
s’est vue dans l'obligation de statuer sur cette question.

La décision du 6 décembre 1922, formant dans la pensée de
la Conférence un. acte nécessaire pour l’accomplissement de la
mission qui lui avait été confiée, se base sur les mêmes pou-
voirs que celle du 9 novembre 1921.; elle revêt donc le même
caractère définitif que celle-ci et déploie les mêmes effets.
16 AVIS CONSULTATIF N° 9

L'État serbe-croate-slovène s’est élevé contre la décision du
6 décembre 1922, en soutenant que la Conférence des Ambassa-
deurs avait comme mission, non seulement de statuer sur la fron-
tière de l’Albanie, mais encore de statuer sur cette frontière
conformément aux décisions du Protocole de Londres de 1913.

L'État serbe-croate-slovène avance que la décision du 9 no-
vembre 1921 lui a conféré un droit acquis en établissant le
principe que la frontière albanaise doit être celle qui fut
fixée en 1913, sauf les exceptions expressément indiquées ;
or, parmi ces exceptions ne se trouve pas la région du monas-
tère de Saint-Naoum, au sujet duquel resteraient par con-
séquent en vigueur les stipulations du Protocole de 1913 qui
attribueraient le monastère à la Serbie.

Il est clair que cette thèse est liée, d’une façon absolue, à
la question de savoir si la frontière albanaise au monastère
de Saint-Naoum avait été effectivement fixée en 1913 ou non.
Si tel n'avait pas été le cas, il est évident qu'aucun droit
acquis en ce qui concerne. la délimination de cette frontière
ne peut découler, pour l’État serbe-croate-slovéne, du Protocole
de Londres. La Commission d'enquête de la Société des Nations
et la Commission de délimitation albanaise avaient été d’avis que
la frontière à cet endroit était restée indécise.

Cette opinion était partagée par la Conférence des Ambassadeurs,
qui, par ce fait et en vue d'accomplir la tâche qui lui avait été confiée,
crut logiquement de son devoir de décider le point demeuré incer-
tain. Tous les actes postérieurs de la Conférence, et spécialement
la décision de 1922, procèdent de cette conviction.

La Cour est d'avis que les documents qui lui ont été soumis
et les arguments qu’on a fait valoir sur ce point ne sont pas
suffisants pour prouver que la Conférence des Ambassadeurs
s'est trompée en retenant que la frontière albanaise à Saint-
Naoum n'avait pas été définitivement fixés en IOI3.

Elle estime d’ailleurs que la Conférence, étant chargée de la mis-
sion de «statuer sur les frontières de l’Albanie », possédait, sur ce
point entre autres, une certaine liberté d'appréciation dans l’accom-
plissement de sa mission.

Les raisons sur lesquelles la Cour se fonde à cet égard sont les
suivantes. —

Le 19 mars 1913, une proposition fut faite au nom du Gou-
vernement italien en ces termes : ‘
17 AVIS CONSULTATIF N° 9

«La frontière partirait de la rive méridionale du lac

d’Ochrida, entre le couvent de Saint-Naoum, qui resterait

hors de l’Albanie, et le bourg de Starova. »

L’annexe à une dépêche, adressée le 22 avril 1913 par le repré-
sentant austro-hongrois à Londres au ministère des Affaires étran-
gères de Vienne, s'exprime dans des termes analogues :

«La frontière partirait de la rive occidentale du lac ~

d’Ochrida, prés du village de Lin, et en traversant le lac,

-elle se dirigerait vers la rive méridionale sur un point situé
entre le couvent de Saint-Naoum qui resterait hors de 1’Albanie,
et le bourg de Starova....»

D’autre part, un document non certifié transmis à la Cour par
la Conférence des Ambassadeurs le 21 juin 1924 et intitulé « Pro-
tocole établi par la Conférence de Londres de 1913, pour la déli-
mitation de la frontière méridionale de l’Albanie », contient le pas-
sage suivant :

«Les limites de territoires où elle devra opérer seront
à l’ouest les montagnes séparant la région côtière attribuée

à l’Albanie jusqu’à Phtélia, de la vallée d’Argirecastre. Au .

nord-est, la ligne frontière de l’ancien caza ottoman de

Koritza. Entre ces deux régions, la ligne indiquée dans le
mémorandum de M. Venizelos formera la limite nord des
travaux. Au sud et au sud-est, ceux-ci s’étendront jusqu’à
la ligne proposée par l'Autriche et l'Italie.

« La région côtière jusqu’à Phtélia, y compris l’île de Sas-
seno, la région au nord de la ligne grecque, ainsi que l’ancien
caza de Koritza avec la rive ouest et sud du lac d’Ochrida
s'étendant du village de Lin jusqu’au monastère de Svet-
naoum feront partie de l’Albanie. »

La décision du 11 août 1913 s'exprime. comme suit :.

Lk
18 AVIS CONSULTATIF N° 9

« 1) Les territoires sur lesquels s’étendront les travaux de la
Commission ne peuvent rester indéterminés. Ses limites seront,
à l’ouest, les montagnes séparant la région côtière attribuée
à l’Albanie jusqu’à Phtélia, de la vallée d’Argyrocastro. Au
nord-est, la ligne frontière de l’ancien caza ottoman de Ko-
ritza ; entre ces deux régions, la ligne indiquée dans le mémo-
randum présenté par M. Venizelos à la réunion formera la
limite septentrionale des travaux de la Commission, tandis .
qu'au sud et sud-est ceux-ci s’étendront jusqu’à la ligne pro-
posée par l’Autriche-Hongrie.

«2) Il est dès à présent établi que la région côtière jusqu’à
Phtélia, y compris l’île de Sasseno, la région située au nord de
la ligne grecque, ainsi que l’ancien caza ottoman de Koritza,
avec la rive ouest et sud du lac d’Ochrida, s'étendant du village
de Lin jusqu’au monastère de Sveti-Naoum, feront intégrale-
ment partie de l’Albanie. »

Cette décision, dont la Cour possède une copie certifiée conforme
par le Foreign Office, reproduit textuellement les termes de la
communication faite par le comte Mensdorff le 8 août et qui
fut alors appuyée par le marquis Imperiali, le prince Lichnowsky et
sir Edward Grey, tandis que les ambassadeurs de France et de
Russie se réservaient de consulter leurs gouvernements.

Il est à remarquer que le mot « intégralement » ne se trouve pas
dans le texte du document transmis à la Cour le 21 juin 1924. Dans
l’opinion de la Cour, ce mot est d’ailleurs sans importance.

L’allégation de l'État serbe-croate-slovène est que la proposition
italienne citée ci-dessus sert à fixer l’interprétation des décisions de
1913 et, partant, de la décision de 1027, dans le sens d'établir que
le monastère de Saint-Naoum a été attribué à la Serbie, vu que
ladite proposition, à laquelle se réfèrent les documents de la
Conférence de Londres cités ci-dessus, en parlant de la «ligne pro-
posée par l'Autriche et l'Italie», ou «par FAutriche-Hongrie »,
contient les mots: «.... le couvent de Saint-Naoum, qui resterait
hors de l’Albanie ».

A ce sujet, il convient toutefois de remarquer ce qui suit:
19 AVIS CONSULTATIF N° 9

L’ensemble de la proposition du 19 mars constitue un tracé
complet de la. frontière de l’Albanie méridionale du lac d’Ochrida
jusqu’à la mer Ionienne. If en est de même de la ligne autrichienne
du 22 avril.

Si, cependant, les propositions en question avaient pour but de
tracer lesfrontières albanaises, tel n’était pas le cas en ce qui concerne
le « Protocole, etc. », ni la décision du 12 août. La dernière vise à
. «déterminer », dans son premier paragraphe, «les territoires sur
lesquels s’étendront les travaux de la Commission de délimitation »,
et, dans son second paragraphe, à établir les régions « à attribuer à
l’Albanie ». La Cour cite le texte de la décision du 11 août comme
étant la décision définitive ; elle fait cependant observer que les
termes du « Protocole, etc. » ne contredisent point ce texte, mais le |
confirment. |

Selon le premier paragraphe, la limite du territoire dans lequel
devra opérer la Commission au sud du lac d’Ochrida est la ligne
austro-italienne qui passe à l’ouest de Saint-Naoum. L’étendue du
territoire dont il s’agit est cependant, chose importante, indiquée
en comptant du côté autrefois ottoman. C’est ce qui résulte des expres-
sions, autrement inexplicables, ‘suivant lesquelles les limites des
travaux seraient (comptant de la Grèce}, à l’ouest, «les montagnes
séparant la région côtière attribuée à l’Albanie, jusqu’à Phtélia,
de la vallée d’Argyrocastro», « au nord-est, la ligne-frontière de
l’ancien caza ottoman de Koritza », tandis que, entre les régions
de Koritza et d’Argyrocastro, la ligne Venizelos formerait «la
limite septentrionale des travaux », et qu’au sud et sud-est (comp-
tant de la Serbie) ceux-ci s’étendraient jusqu’à la ligne proposée
par l’Autriche-Hongrie.

Dans la région au sud du lac d’Ochrida, la ligne austro-italienne
constituait, par conséquent, ec extrême limite ouest des travaux de la
Commission. :

Cette manière de voir explique suffisamment certains faits
de caractère militaire, invoqués par la Serbie, savoir qu’en 1913;
sur un ultimatum autrichien, ce pays avait retiré ses troupes au
delà de cette ligne; qu’en 1915 l’occupation par les Puissances
centrales s’est arrêtée à la même ligne ; et qu’à l’armistice cette ligne
formait encore la démarcation entre les occupations serbe et italienne.

La conclusion se trouve d’ailleurs confirmée d’une manière
20 AVIS CONSULTATIF N° 9

particulièrement convaincante par la lettre adressée le 4 avril 1922
par la Conférence des Ambassadeurs à la délégation albanaise à Paris
au sujet de la création d’une zone neutre entre le mont Gramos et
le lac d’Ochrida. Cette zone, qui avait pour but de «permettre à
la. Commission (de délimitation) d’effectuer ses travaux en toute
liberté d’action » avait pour frontière ouest une ligne qui se con-
fond presque, dans les environs de Saint-Naoum, avec la ligne
austro-italienne de 1913 («une ligne partant du lac d’Ochrida à
hauteur de Stratowa, suivant la route de Pogradec à Koritza, depuis
Stratowa....» [22/1V/1922] —«....Starowa, de là elle suivrait
d’abord les hauteurs à l’est de la route de Stratowa à Kortcha
22/1V/1913])». La différence s'explique naturellement par les
considérations militaires qui devaient présider à la détermination
d’une de ces limites.

La frontière qu’il s'agissait pour la Commission de tracer dans cette
région, la décision de Londres du rr août 1913 la détermine dans
son second paragraphe, en établissant « dès à présent » les régions qui
feront «intégralement partie de l’Albanie», et en en indiquant
les limites. Il s’ensuit que la référence faite dans le premier para-
graphe de la décision du 11 août, à la ligne austro-hongroise, n’a
pas nécessairement la portée que veut lui attribuer la Serbie. Loin
d’avoir été fixée en faveur de ce pays, la frontière à Saint-Naoum
était bien, comme le pensait la Conférence des Ambassadeurs,
restée indécise. Au fait, pour la déterminer, le second paragraphe
de la décision du rz août ne semble offrir aucun autre point de repère :
que la seule expression «jusqu'à ». Or, en ce qui la concerne, il
convient de faire les observations suivantes :

L'une desinterprétations possibles du terme « jusqu’à » comprend
Saint-Naoum dans l’Albanie ; une autre l’en exclut. La Cour estime
impossible de dire laquelle des deux interprétations doit être
-acceptée ou rejetée. De nombreux exemples ont été donnés de l'effet
inclusif comme de l'effet exclusif du mot dont il s’agit. La Cour
ne croit pas possible d'affirmer que la portée du mot, tel qu’il
s'applique à un lieu comme le monastère de Saint-Naoum,
soit nécessairement d'inclure ou d’exclure. [1 convient cepen-
dant de retenir que, dans. le même paragraphe, à côté des
mots «jusqu'à Saint-Naoum», se trouve l'expression «jusqu'à
. Phtélia», qui, selon les données de l'affaire, signifie « Phtélia
compris ». |
21 AVIS CONSULTATIF N°.9:

. Une carte qui a été présentée à la Cour, avec l'indication d’être
celle envoyée par l’État. serbe-croate-slovène à la Conférence des
Ambassadeurs, avec la note de protestation du 19 juin 1923, c’est-
à-dire la carte annexée aux instructions données aux commissaires
austro-hongrois dans la Commission de délimitation albanaise,
contient un tracé des frontières qui laisse le monastère. de
Saint-Naoum en dehors de l’Albanie. L’on prétend que cette
carte représente la décision de Londres ; même en admettant,
cependant, que la ligne tracée sur cette carte est celle visée à la
fin du premier paragraphe de la décision du 11 août 1913,
convient de remarquer que cette ligne ne représentait pas néces-
sairement, d’après ce qui a été dit ci-dessus, la frontière albanaise.
Il s’agit, d’ailleurs, d’une carte qui ne porte aucune signature et
dont l'authenticité n’est pas prouvée.

L'État serbe-croate-slovène a encore invoqué le principe qu'il
dit avoir été adopté par la Conférence de Londres à cet effet que les
points d'attribution litigieuse sur les confins de l’Albanie et de la
Serbie où se trouvaient des sanctuaires orthodoxes chrétiens d’une:
valeur historique ou nationale, soustraits pendant les guerres
balkaniques à la domination musulmane, devaient être attribués à
la Serbie. Il n'existe cependant aucun document officiel relatif à
cette adoption, ni aucun élément qui permette de conclure quele
principe ait été appliquée à Saint-Naoum.

En résumé, l'analyse des termes des textes émanant de la Confé-
rence de Londres n’aboutit pas à un résultat précis. _

Il résulte de ce qui précède qu’il y a des arguments sérieux en
faveur des différentes interprétations possibles des termes de ces
textes en ce qui concerne le monastère de Saint-Naoum. Dans ces
circonstances, il n’est pas possible de soutenir qu'ils aient été for-
mulés d’une manière suffisamment précise pour indiquer où devait
passer, sur le terrain, la frontière à Saint-Naoum. En effet, le tracé
de la frontière au monastère n’a été déterminé que par la décision du
6 décembre 1922.

Cette décision a encore été critiquée comme étant fondée sur des
données erronées ou comme ayant été prise sans tenir compte de
certains faits essentiels. La Cour, rappelant ce qu’elle a dit au sujet
du caractère définitif des décisions en question, n’estime pas néces-
saire de se prononcer sur le point de savoir si pareilles décisions
peuvent — en dehors du cas d’une réserve expresse faite à ce sujet
_— être soumises à revision au cas où une erreur essentielle serait |
22 | AVIS CONSULTATIF N° 9

démontrée, ou des faits nouveaux seraient invoqués. Même si une
revision dans ces conditions devait être admise, ces conditions né
seraient pas réalisées en l'espèce,

En présence de ces s argunients, la Cour est obligée de rechercher
si, en dehors -de l’ensemble des circonstances ayant provoqué la
décision, il se trouve des faits soit nouveaux soit ignorés au jour
où cette décision est intervenue ; en d’autres mots si, comme le
prétendent l'État serbe-croate-slovéne et la Grèce, la Conférence
des Ambassadeurs, en attribuant le monastère à l’Albanie, l’a
fait uniquement pour cette raison qu’elle ne connaissait pas de
faits nouveaux ou qu’elle ignorait des faits antérieurs qui, s'ils
avaient été pris en considération, auraient amené une décision
contraire.

De faits nouveaux; il n’en existe pas en l'espèce. I est vrai que,
suivant une communication faite à la Cour par la Conférence des
Ambassadeurs, la Conférence n'aurait eu connaissance des docu-
ments envoyés par l’État serbe-croate-slovène à l'appui de sa
demande de revision, qu’en juin 1923. Mais, dans l'opinion de la
Cour, des documents nouvellement produits ne constituent pas par
eux-mêmes de faits nouveaux ; aucun fait nouveau, dans le sens
propre du mot, n’a été invoqué. :

Quant aux faits ignorés, l'État serbe-croate-slovène a pris en
considération surtout les propositions faites en 1913 à la Conférence
des Ambassadeurs, et qui auraient une importance spéciale pour
l'interprétation de la décision prise à Londres.

Il est cependant difficile d'admettre que les membres de la Confé-
rence aient ignoré ces documents, qui n’ont nullement un caractère
secret. L'application du Protocole de Londres à la détermination de
la frantière serbo-albanaise fut proposée par la Conférence des
Ambassadeurs elle-même qui, ce faisant, a dû agir en connaissance
de cause, c’est-à-dire au vu des documents ayant trait à la Confé- -
rence de Londres de 1913.

Il convient d’ailleurs de remarquer que les documents invoqués
par J'État serbe-croate-slovène ne prouvent nullement, ainsi
que. cela a été démontré plus haut, que le Protocole de Londres ait
attribué le monastère de Saint-Naoum à la Serbie,

Dans ces conditions, la demande tendant à la revision de la
décision du 6 décembre 1922 manque également de base.
23 AVIS: CONSULTATIF N°. 0.
PAR CES MOTIFS, .
La Cour est d'avis

que, par la décision de la Conférence des Ambassadeurs du
6 décembre 1922, les Principales Puissances alliées ont épuisé,
en ce qui concerne la frontière entre l’Albanie et le royaume des
Serbes, Croates et Slovènes au monastère de Saint-Naoum, la
mission visée: par une Résolution unanime de l’Assemblée de la
Société des Nations le 2 octobre 1921, telle qu “elle a été reconnue
par les Parties intéressées.

Le présent avis ayant été rédigé en frangais et en anglais,
c'est le texte français qui fera foi.

Fait au Palais de la Paix, à La Haye, le quatre septembre
mil neuf cent vingt-quatre, en deux exemplaires, dont l’un
restera déposé aux archives de la Cour et dont l'autre sera
transmis au Conseil de la Société des Nations.

. Le Président :
- . (Signé) LoDER.

Le Greffier :
(Signé) À. HAMMARSKJÜLD.
